DETAILED ACTION
Summary
This Office action is in response to reply dated August 3, 2022.  Claims 1 and 4-15 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vu (US 2007/0192910 A1).
Regarding claim 1, Vu discloses a system for reminding a person to perform at least one activity (see at least Figures 1A-1B, item 10 | [0006] note the robot (10) reminds a person to comply with at least a medication compliance routine (54)), comprising 
a robot configured to carry out different behaviors (see at least Figure 1A, item 10 | [0006] | [0103] note robot (10) | [0104] note the robot (10) provides reminders, messages and engagement techniques for associated users);
at least one sensor configured to sense at least the person (see at least Figure 1, item 28 | [0106] note the cameras (28) observe the person | [0182]); 
at least one processor (see at least Figure 6B | [0006] note processor) configure to:
set, by a user, the at least one activity and its corresponding trigger condition for a reminder to perform the at least one activity, wherein the at least one activity is not an interaction with the robot (see at least Figure 11A, item 50 | [0215-0216] note the schedule (50) may be set by the user/resident, a remote operator or a caregiver via a remote computer, personal digital assistant or directly via the robot’s interface, wherein the user could set a medication compliance routine (54), which corresponds to the at least one activity, and the time the user is required to perform the medication compliance routine (54), which corresponds to its associated trigger condition, in the schedule (50) | [0217] note (i) directing the resident to go to the room in which the medication is kept to comply with the scheduled medication compliance routine (54) is not an interaction with the robot since the robot does not include a medication dispenser | [0266] note the resident performs the scheduled exercise on their own and does not physically use the robot to complete the exercise); 
select, from the different behaviors, a first behavior that is assigned to the at least one activity set by the user, wherein the first behavior symbolizes the at least one activity to be performed by the person or indicates a need or symptom of the robot (see at least Figure 11A, item 52 | [0006] note the robot’s (10) processor | [0044-0045] note the different selectable behaviors, wherein a first behavior, such as a morning robot behavior, is assigned to the at least one activity, such as the morning wake-up routine (52), in the schedule (50) | [0047] note the behaviors can be inputted by the user for selection by the robot (100) | [0050] note the behavior matrix | [0104] note application systems | [0215] note the behaviors can be inputted by the user | [0216] note the behaviors | [0266] note the first behavior performed by the robot can symbolize the activity to be performed by the resident, such as a specific exercise | [0268] note leading the resident to the location where the medication is kept can correspond to a need, see [0032] in Applicant’s specification); and
determine, based on information derived from the at least one sensor, whether or not the at least one activity is performed by the person in accordance with the trigger condition (see at least [0006-0007] note the robot’s (10) processor | Figures 11B-11C, items S14-S16 and SC4 | [0261-0262] note verifying the resident | [0266] note the resident is located and their identity is verified | [0218] note the current time is compared with the schedule (50) to determine whether or not a routine/at least one activity needs to be performed, wherein the robot (10) thereafter finds the person, seeks permission to interact with the person, and either performs the interaction behavior corresponding to the at least one activity, contacts a remote caregiver regarding the person’s refusal, or leaves the area/snoozes the interaction behavior corresponding to the at least one activity | [0219] note if the reminder is not initially refused (SC4), the robot assists as required (SC5) by providing pills, guiding the person to a location where the pills are stored, displaying and/or verbalizing exercise instructions, preparing a videoconference connection, etc., confirms compliance (SC6-SC7), otherwise the robot (10) increases the compliance counter by 1), 
wherein: 
the robot is configured to carry out the selected first behavior if the at least one activity is not performed by the person in accordance with the trigger condition (see at least Figure 11C, item SC11 | [0221] note the first behavior could correspond to the more assertive reminder) and 
is configured to not carry out the selected first behavior when the at least one activity is performed by the person in accordance with the trigger condition (see at least Figure 11C, item SC7→Yes→END | [0219]);
the at least one processor is configured to detect, after or during the selected first behavior is carried out, an activity performed by the person based on the information derived from the at least one senor (see at least Figure 11C, items SC13→SC14→SC15→NO | [0219] note the robot (10) determines whether or not the person has complied); 
the at least one processor is configured to determine whether the detected activity is the at least one activity and to determine whether the detected activity is a predetermined activity, which is an interaction with the robot necessary to fulfil the need or alleviate the symptom (see at least Figure 11C, items SC14→SC15→YES/NO | [0268] note leading the resident to the location where the medication is kept can correspond to a need to take medication, see [0032] in Applicant’s specification where the need for drinking can correspond to moving to a bottle);
the at least one processor is configured to select, from the different behaviors, a second behavior when the detected activity is the at least one activity or is the predetermined activity (see at least Figure 11C, items SC14→SC15→YES→terminate routine | [0219] note the robot (10) does not provide a reminder when the person has complied | see claim 4 of the currently filed claims, note the second behavior is a behavior representing no reminder); and 
the robot is configured to carry out the selected second behavior in response to the detected activity being the at least one activity or being the predetermined activity (see at least Figure 11C, items SC14→SC15→YES→terminate routine | [0219] note the robot (10) does not provide a reminder when the person has complied | see claim 4 of the currently filed claims, note the second behavior is a behavior representing no reminder).
Regarding claim 4, Vu, as addressed above, discloses wherein when the detected activity is the at least one activity or the predetermined activity, the at least one processor is configured to select, as the second behavior, a behavior representing an acknowledgment signal or a behavior representing no reminder (see at least Figure 11C, items SC14→SC15→YES→terminate routine | [0219] note the robot (10) does not provide a reminder when the person has complied).
Regarding claim 5, Vu, as addressed above, discloses wherein when the detected activity is not the at least one activity or the predetermined activity, the selecting means is configured to select, as the second behavior, a behavior that differs from the first behavior, in the fact that at least a part of the first behavior is carried out in a higher intensity, or a behavior representing an alarm signal (see at least Figure 11C, items SC17→YES→ SC18 | [0221] note the second behavior could correspond to alerting the caregiver).
Regarding claim 6, Vu, as addressed above, discloses a memory configured to store an amount of time the person not performing the at least one activity (see at least Figure 11C, items SC17 | [0219] note the compliance counter); wherein the robot is configured to carry out at least one part of the first behavior and/or the second behavior in different intensities and to adapt the intensity of the at least one part based on the amount of time the person is not performing the at least one activity (see at least [0221-0222]).
Regarding claim 7, Vu does not specifically disclose wherein the at least one processor is configured to determine the current state of the person based on the information derived from the at least one sensor (see at least [0266] note the robot (10) can determine whether or not the person is engaged | [0219] note the robot (10) can determine whether or not the person is cooperative (SC4, SC12) by identifying refusal of the person | [0220] note the reminder may be snoozed if the person is preparing a meal) and to determine, based on the current state, whether or not the first behavior or the second behavior is to be carried out at an earlier time or a later time with respect to the trigger condition (see at least Figure 11C, items SC11→SC12→SC17→NO | [0221]).
Regarding claim 8, Vu further discloses wherein the at least one processor is configured to determine the current state of the person based on the information derived from the at least one sensor (see at least [0266] note the robot (10) can determine whether or not the person is engaged | [0219] note the robot (10) can determine whether or not the person is cooperative (SC4, SC12) by identifying refusal of the person | [0220] note the reminder may be snoozed if the person is preparing a meal); and the robot is configured to carry out at least one part of the first behavior and/or the second behavior in different intensities and to set the intensity of the at least one part based on the determined state (see at least [0221] note that the robot (10) can provide a report to the resident’s caregiver which may include caregiver intervention | [0222] note direct call to the caregiver).
Regarding claim 9, Vu further discloses wherein the at least one processor is configured to determine an emotional state of the person, a physiological state of the person, an activity performed by of the person and/or a predetermined emergency state of the person (see at least [0126] of Vu, note the robot (10) may include a finger-cap heart-rate monitor | [0220] note preparing a meal | [0266] note the robot (10) can determine whether or not the person is engaged | [0269] of Vu, note blood pressure, glucose, heart rate, etc.).
Regarding claim 10, Vu, as addressed above, discloses wherein in order to carry out the first behavior and/or the second behavior, the robot is configured to move to a predetermined position in the environment of the robot, to move on a predetermined trajectory, to move with a predetermined velocity profile, to perform a predetermined pose, to display a predetermined image and/or text, to output a predetermined sound, to perform a predetermined interaction with an object in the environment of the robot and/or to output a light in a predetermined colour and/or in a predetermined intensity (see at least [0218] note the robot finds the person | [0266]).
Regarding claim 11, Vu, as addressed above, discloses wherein in order to carry out the different behaviors, the robot is configured to move to different positions in the environment of the robot, to move on different trajectories, to move with different velocity profiles, to perform different poses, to display different images and/or texts, to output different sounds, to perform different interactions with the object and/or to output light in different colours and/or different intensities (see at least [0218] note the robot could find the person at a first position at a first time, and a second position at a second time | [0266]).
Regarding claim 12, Vu, as addressed above, discloses wherein the robot is configured to move to the person or to wait for the arrival of the person at the robot to carry out the first behavior and/or the second behavior (see at least [0218] note the robot finds the person | [0266]).
Regarding claim 14, Vu, as addressed above, discloses wherein the trigger condition defines that the at least one activity is to be performed at a certain time or times, with a certain frequency, after, before or during a certain activity or a certain sequence of activities is performed by the person, after or before a certain behavior is carried out by the robot; and/or within a certain period of time; and/or the trigger condition defines a grace period for performing the at least one activity, and/or a priority of the at least one activity with respect to importance or urgency (see at least Figure 11A).
Regarding claim 15, Vu discloses a method for reminding a person to perform at least one activity using a robot configured to carry out different behaviors (see at least Figure 1, item 10 | [0006] note the robot (10) reminds a person to comply with at least a medication compliance routine (54) | [0103] note robot (10) | [0104] note the robot (10) provides reminders, messages and engagement techniques for associated users), the method comprising the steps of: 
setting, by a user, the at least one activity and its corresponding trigger condition for a reminder to perform the activity, wherein the at least one activity is not an interaction with the robot (see at least Figure 11A, item 50 | [0215-0216] note the schedule (50) may be set by the user/resident, a remote operator or a caregiver via a remote computer, personal digital assistant or directly via the robot’s interface, wherein the user could set a medication compliance routine (54), which corresponds to the at least one activity, and the time the user is required to perform the medication compliance routine (54), which corresponds to its associated trigger condition, in the schedule (50) | [0217] note (i) directing the resident to go to the room in which the medication is kept to comply with the scheduled medication compliance routine (54) is not an interaction with the robot since the robot does not include a medication dispenser | [0266] note the resident performs the scheduled exercise on their own and does not physically use the robot to complete the exercise); 
selecting, from the different behaviors, a first behavior that is assigned to the at least one activity set by the user, wherein the first behavior symbolizes the at least one activity to be performed by the person or indicates a need or symptom of the robot (see at least Figure 11A, item 52 | [0006] note the robot’s (10) processor | [0044-0045] note the different selectable behaviors, wherein a first behavior, such as a morning robot behavior, is assigned to the at least one activity, such as the morning wake-up routine (52), in the schedule (50) | [0047] note the behaviors can be inputted by the user for selection by the robot (100) | [0050] note the behavior matrix | [0104] note application systems | [0215] note the behaviors can be inputted by the user | [0216] note the behaviors | [0266] note the first behavior performed by the robot can symbolize the activity to be performed by the resident, such as a specific exercise | [0268] note leading the resident to the location where the medication is kept can correspond to a need, see [0032] in Applicant’s specification); and
sensing at least the person by at least one sensor (see at least Figure 1, item 28 | [0106] note the cameras (28) observe the person | [0182]); 
determining, based on information derived from the at least one sensor, whether or not the at least one activity is performed by the person in accordance with the trigger condition (see at least [0006-0007] note the robot’s (10) processor | Figures 11B-11C, items S14-S16 and SC4 | [0261-0262] note verifying the resident | [0266] note the resident is located and their identity is verified | [0218] note the current time is compared with the schedule (50) to determine whether or not a routine/at least one activity needs to be performed, wherein the robot (10) thereafter finds the person, seeks permission to interact with the person, and either performs the interaction behavior corresponding to the at least one activity, contacts a remote caregiver regarding the person’s refusal, or leaves the area/snoozes the interaction behavior corresponding to the at least one activity | [0219] note if the reminder is not initially refused (SC4), the robot assists as required (SC5) by providing pills, guiding the person to a location where the pills are stored, displaying and/or verbalizing exercise instructions, preparing a videoconference connection, etc., confirms compliance (SC6-SC7), otherwise the robot (10) increases the compliance counter by 1); 
carrying out, by the robot, the selected first behavior only when the at least one activity is not performed by the person in accordance with the trigger condition (see at least Figure 11C, item SC11 | [0221] note the first behavior could correspond to the more assertive reminder);
detecting, after or during the selected first behavior is carried out, an activity performed by the person based on the information derived from the at least one sensor (see at least Figure 11C, items SC13→SC14→SC15→NO | [0219] note the robot (10) determines whether or not the person has complied); 
determining whether the detected activity is the at least one activity and to determining whether the detected activity is a predetermined activity, which is an interaction with the robot necessary to fulfil the need or alleviate the symptom (see at least Figure 11C, items SC14→SC15→YES/NO | [0268] note leading the resident to the location where the medication is kept can correspond to a need to take medication, see [0032] in Applicant’s specification where the need for drinking can correspond to moving to a bottle);
selecting, from the different behaviors, a second behavior when the detected activity is the at least one activity or is the predetermined activity (see at least Figure 11C, items SC14→SC15→YES→terminate routine | [0219] note the robot (10) does not provide a reminder when the person has complied | see claim 4 of the currently filed claims, note the second behavior is a behavior representing no reminder); and 
carrying out, by the robot, the second behavior (see at least Figure 11C, items SC14→SC15→YES→terminate routine | [0219] note the robot (10) does not provide a reminder when the person has complied | see claim 4 of the currently filed claims, note the second behavior is a behavior representing no reminder). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Vu (US 2007/012910 A1) in view of Waugh (US 2012/0083666 A1).
Regarding claim 13, Vu further discloses wherein the at least one processor is configured to determine, based on the information derived from the at least one sensor, whether or not the at least one activity is performed by another person in accordance with the trigger condition (see at least [0114] of Vu, note the resident or person could be various members of a family | [0246] of Vu, note the robot would be able to identify the different individuals within the household | [0261-0262] of Vu, note that when the robot observes multiple residents, it can distinguish their identities via the stored profiles | [0265-0266] of Vu, note the person’s identity is verified); and the robot is configured to carry out the selected first behavior if the at least one activity is not performed by the person in accordance with the trigger condition (see at least Figure 11C, items SC3 and SC11 of Vu | [0219-0221] of Vu).
However, Vu does not specifically disclose carrying out the selected first behavior if the at least one activity is performed neither by the person nor by the other person in accordance with the trigger condition.
It is known to provide a notification in different ways.  For example, Waugh teaches a system that carries out a first behavior if at least one activity is performed neither by a person nor by another person in accordance with a trigger condition (see at least [0106] note alerts signaling a patient's non-compliance are sent if both the patient and primary care giver appear to have allowed a scheduled medication to pass without corrective action being taken within a prescribed time interval).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Waugh into Vu.  This would provide the ability for the person and/or other person to be reminded that the person is non-compliant with their medication, thus helping ensure medication compliance.

Response to Arguments
Applicant's arguments filed August 3, 2022, have been fully considered but they are not persuasive.  “Applicant respectfully submits that neither Vu nor Waugh discloses that the first behavior performed by the robot symbolizes ‘the at least one activity to be performed by the person or indicates a need or symptom of the robot’ as added to Claim 1.”
In response, Applicant’s specification, in paragraph [0032], defines “a need or symptom of the robot” to be “Need for drinking -> panting, moving to/around bottle”.  Vu, in paragraph [0268], discloses “guiding the person to the medication” which is clearly equivalent to Applicant’s robot moving to a bottle.  For at least this reason, Applicant’s argument is not persuasive. 
Applicant further submits “that neither Vu nor Waugh discloses to ‘determine whether the detected activity is a predetermined activity, which is an interaction with the robot necessary to fulfil the need or to alleviate the symptom’ as added to Claim 1.”
In response, the user taking their medication, after the robot guides the user to the medication, fulfils the need (see Figure 11C, items SC6→SC7→YES and SC14→SC15→YES).  Applicant’s argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN WILSON/Primary Examiner, Art Unit 2687